Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: IN THE CLAIMS: 
Claims 6, 8-15, 19 and 22-25 have been amended. (see CLAIM LISTING BELOW).
Claims 15-21 and 23-28 have been rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


2.	The amendment to the claims further clarifies the claimed subject matter.
Claims 15-21 and 23-28 are rejoined with the elected product.  The restriction between the two is withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLAIM LISTING WITH EXAMINER’S AMENDMENT:

	6.	(Currently Amended) The avian coronavirus spike protein or fragment thereof of any one of claims 1 to 4, wherein the avian coronavirus is infecting and/or replicating in at least one cell line selected from the list consisting of: DF-1 (Douglas Foster), PBS-12, PBS-12SF (PBS-12 serum free), BHK21 (baby hamster kidney), HEK 293T (human embryonic kidney), Vero (Verda Reno), MA104, RK13 (rabbit kidney), LMH (leghorn male hepatoma), MDCK (Madin-Darby canine kidney), MDBK (Madin-Darby bovine kidney), PK15 (porcine kidney), PK2A (porcine kidney), SF9, SF21 and SF+ (Spodoptera frugiperda).

	8.	(Currently Amended)	The avian coronavirus spike protein or fragment thereof of any one of claims 1 to 4 and 6, wherein the amino acid position 267 is within the S1 subunit of the spike protein.

	9. 	(Currently Amended)  The avian coronavirus spike protein or fragment thereof of any one of claims 3 to 4, 6 and 8, wherein the spike protein is not from an IBV Beaudette strain. 

	10.	(Currently Amended)  The IBV spike protein or fragment thereof of any one of claims 3 to 4, 6, and 8 to 9, wherein the spike protein is from an IBV with a genotype or serotype or a strain selected from a list consisting of: Arkansas, Brazil, California, Connecticut, Delaware, Dutch, Florida, Georgia, Gray, Holte, Iowa, Italy-02, JMK, LDT3, Maine, H52, H120, M41, Pennsylvania, PL84084, Qu, QX, Q1, SE 17, Variant 2 and 4/91.
	11.	(Currently Amended) The IBV spike protein or fragment thereof of any one of claims 3 to 4, 6 and 8 to 10, wherein the IBV spike protein or fragment thereof is selected from a list of genotypes consisting of: GI-2 to 27, GII-1, GIII-1, GIV-1, GV-1, GVI-1.	

	12. 	(Currently Amended)  The IBV spike protein or fragment thereof of any one of claims 3 to 4, 6 and 8 to 11, wherein the IBV spike protein or fragment thereof consists of or comprises an amino acid sequence as shown in SEQ ID NO: 2, 3, 4, 5, 6, 7, 8, 77 or a sequence having at least 80%, 85%, 90%, 93%, 95%, 96%, 97%, 98%, 99%, 99.5%, 99.6%, 99.7%, 99.8%, 99.9%, 99.95%, 99.98% or 99.99% sequence identity thereto.

	13.	(Currently Amended)  The IBV spike protein or fragment thereof of any one of claims 3 to 4, 6 and 8 to 12, wherein said at least a part of the S1 subunit is from an IBV selected from a list of genotypes or serotypes or strains consisting of: Arkansas, Brazil, California, Connecticut, Delaware, Dutch, Florida, Georgia, Gray, Holte, Iowa, Italy-02, JMK, LDT3, Maine, H52, H120, M41, Pennsylvania, Pennsylvania, PL84084, Qu, QX, Q1, SE 17, Variant 2 and 4/91.

	14.	(Currently Amended) The avian coronavirus spike protein or fragment thereof of any one of claims 1, 3 to 4, 6, and 8 to 13, wherein the avian coronavirus or IBV with restricted cell or tissue tropism is restricted to infection and/or replication in embryonated chicken eggs and/or in primary chicken kidney cells.

	15.	(Currently Amended)  A nucleotide sequence encoding the spike protein or fragment thereof of any one of claims 1 to 4, 6 and 8 to 14.

	19.	(Currently Amended)  An avian coronavirus comprising the spike protein or fragment thereof of any one of claims 1 to 4, 6 and 8-14, or an IBV (infectious bronchitis virus) comprising the spike protein of any one of claims 3 to 4, 6 and 8 to 14.

	22.	(Currently Amended)  An immunogenic composition comprising:- the spike protein of any one of claims 1 to 4, 6 and 8 to 14, or – the viral particle of claim 18, or – the avian coronavirus or IBV of claim 19.

	23.	(Currently Amended)  A method for the production or manufacture of an avian coronavirus with an extended cell or tissue tropism comprising the use of the avian coronavirus spike protein or fragment thereof of any one of claims 1 to 4, 6, and 8 to 14.

	24.	(Currently Amended)  A method for culturing an avian coronavirus in a cell or tissue culture comprising the use of the avian coronavirus spike protein or fragment thereof of any one of claims 1 to 4, 6, and 8 to 14.

	25.	(Currently Amended)  The method of claims 23 or 24, wherein the coronavirus spike protein is an IBV (infectious bronchitis virus) spike protein of any one of claims 3 to 4, 6 and 8 to 14.



	
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648